ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
A.S.K. Associates, Inc.                      )      ASBCA No. 60168
                                             )
Under Contract No. GS-23F-0066J              )
 D.O. No. W81GYE-08-F-Ol l 7                 )

APPEARANCES FOR THE APPELLANT:                      Darcy V. Hennessy, Esq.
                                                    Leslie A. Boe, Esq.
                                                     Hennessy, Boe & Gondring, P.A.
                                                     Mission, KS

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Christopher C. Cross, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 16 February 2017



                                                 JAMES R. SWEET
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60168, Appeal of A.S.K. Associates,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals